Citation Nr: 1729524	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-28 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disorder, to include as secondary to service-connected lower back and left wrist disabilities.


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 1970 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), as relevant, for entitlement to service connection for a GI disorder. 

By way of procedural history, the Board remanded the case in January 2015, February 2016, and March 2017 for further development and has since returned to the Board for appellate review.  The Board finds that there was been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders.)

FINDINGS OF FACT

1.  There is no evidence of currently diagnosed gastritis, esophagitis, or peptic ulcer disease.

2.  The evidence of record does not show that the Veteran's currently diagnosed GERD was incurred in service or is otherwise related to it, to include the in-service acute and transient viral syndrome with nausea and abdominal pain.   

3.  The medical evidence does not demonstrate that the Veteran's GI disorder  was caused by or aggravated by the medication taken by the Veteran for his service-connected lower back and left wrist disabilities. 


CONCLUSION OF LAW

The criteria to establish service connection for a GI disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board is therefore satisfied there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Relevant here, the claimed diagnosis of gastroesophageal reflux disease (GERD) is not a considered chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply.  See Walker, supra.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141   (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998). A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Claim for GI Disorder

The Veteran contends that entitlement to service connection for his GI disorder is warranted, or in the alternative, as secondary to his service-connected lower back and left wrist disabilities.  He asserts that his GI disorder is related to the GI conditions he experienced during active service, which included gastroenteritis and abdominal pain.  In the alternative, he asserts that his current GI disorder stems from and/or is aggravated by the medication that he takes for his service-connected lower back and left wrist disabilities.  

Service treatment records (STRs) show that the Veteran complained of an upset stomach in April 1971, and was diagnosed with acute gastroenteritis in February 1972.  The Veteran again complained of abdominal pain in July 1972, which the treating physician noted that it appeared to by musculoskeletal in nature.  
The post-service record suggests a history of peptic ulcer disease in the 1990's, and a diagnosis of GERD in 2004.  

During a May 2015 VA examination, an upper gastrointestinal study (UGI) was performed, confirming that the Veteran had mild GERD, along with a small hiatal hernia, although finding no evidence of gastritis, esophagitis, or peptic ulcer disease at that time.   The examiner found no evidence of a history of peptic ulcer disease or GERD while the Veteran was on active duty.   

A VA addendum medical opinion was obtained in March 2017 to assist in determining if the Veteran's GI disorder was etiologically related to service or a service connected disability.  The examiner again reviewed the entire claims file and noted that although the Veteran was treated for an acute viral syndrome with nausea and stomach discomfort on one occasion while in service, it was transient and cleared with resolution of the viral syndrome.  The examiner found no history of GERD, hiatal hernia, or any other GI disordered noted while the Veteran was on active duty.  The examiner further noted that although the Veteran indicated a history of having GI issues and reported that he had a "stomach ulcer when he was in his 50s", there was no documentation of an ulcer in the medical records.  The first evidence of a diagnosis of a GI disorder did not occur until 2004, decades after active service.  

Initially, there is no evidence of currently diagnosed gastritis, esophagitis, or peptic ulcer disease, therefore the claim for such GI disorders must be denied as the threshold element has not been satisfied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

However, the Veteran meets the first element of his service connection claim for GERD, as such disorder is currently diagnosed.  However, as discussed below, there is entirely no competent evidence relating the current GI disorder to service or the service-connected wrist or low back disabilities (medication effects).   

In this regard, the Board finds the May 2015 and March 2017 VA medical opinions noted above to be highly probative on the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiner contain complete discussion of the Veteran's contentions, the objective medical history, and a thorough rationale that has sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board recognizes the Veteran's lay assertions.  He, as a layperson, is competent to report observable symptoms of GI disorder, such as stomach pain.  In this case, however, the determination of any relationship between the Veteran's GI disorder and service involves complex medical etiological questions upon which the Veteran is not competent to report.  The conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes or aggravations of GI disorder that the Veteran is not shown to possess.

Accordingly, the Board finds there is no competent evidence of a nexus between the Veteran's GI disorder and active service. 

The Board also considered the Veteran's alternative assertion that his GI disorder was caused by and/or was aggravated by the medicine he took for his service-connected back and left wrist disabilities.  In his October 2012 VA Form 9, the Veteran maintained he took Motrin, ibuprofen, Flexeril and Aleve for his service-connected low back and wrist disabilities.  The Veteran further stated he had taken medications for his low back disability for the past 40 years and that they affected his stomach. 

To help resolve the question of secondary service connection, the Board obtained medical opinions.

The May 2015 VA examiner stated that the veteran's intermittent episodes of diarrhea are suggestive of irritable bowel syndrome.  The examiner found no relationship of IBS to any medication the Veteran was taking for his back pain. The examiner stated that ibuprofen can aggravate pelvic ulcer disease and occasionally causes ulcers but does not cause or aggravate GERD. The examiner noted that there is no evidence of peptic ulcer disease during service. 

For further clarification, the previous examiner provided an April 2016 medical opinion.  The examiner concluded that the Veteran's GI disorder is less likely than not proximately due to, or aggravated by the medication that he takes for his low back and left wrist disabilities.  The examiner finds no scientific data to link GERD to ibuprofen or to suggest an aggravation of GERD by ibuprofen.  The examiner noted further that while nonsteroidal anti-inflammatory drugs (NSAIDS) can in fact irritate the stomach as well as the esophagus, but finds no evidence of a resultant peptic ulcer.  

In a March 2017 addendum, the previous examiner made no changes to his April 2016 opinion.  He reiterated that he found no history of GERD, hiatal hernia or any other chronic GI disorders noted while on active duty.  He was treated for an acute viral syndrome with nausea and stomach discomfort on one occasion, but that was transient and cleared with resolution of the viral syndrome.  He gave a history of having a "stomach ulcer" when he was in his 50s though the examiner found no documentation in his medical records.  He was treated for pyrosis at MEA clinician 2004 related to an antibiotic.  An UGI study was obtained for his May 2015 examination and it only showed mild reflux and a small hiatal hernia.  The stomach and duodenum were normal in appearance.  The examiner found no evidence that his medications have aggravated the GERD or hiatal hernia.  NSAIDS can cause gastritis, stomach ulcers and result in dyspepsia but the medical literature does not support aggravation of GERD.  From a review of the May 2015 examination report and April 2016 opinion, the examiner found no evidence of peptic ulcer disease or gastritis in this Veteran.  As previously stated by the examiner, NSAIDS can cause gastric issues, but the last UGI study showed no evidence of ulcers or gastritis to suggest ongoing ulcer disease.  

Upon review, the Board finds the May 2015, April 2016, and March 2017 opinions collectively probative on the issue at hand, as the medical examiner's conclusions were factually accurate, fully articulated, and having a sound reasoning for the conclusions reached.

The only evidence in support of the claim is the lay evidence presented by the Veteran.  However, as indicated, he is not competent to provide a medical opinion, to include one purportedly relating his current GI disorder to the effects of medications prescribed for his service-connected wrist and back disabilities.  

Accordingly, the Board finds that the Veteran's lay statements are inconsistent with and outweighed by the probative VA examiner's findings and opinions discussed above, which weighs against any nexus between the Veteran's current GI disorder and service, or medication taken for service-connected lower back and left wrist disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a GI disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a GI disorder, to include as secondary to a service-connected lower back and left wrist disabilities, is denied.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


